Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 02/19/21 regarding application 15/347,653, in which no claims were amended, added, or cancelled. Claims 1-20 are pending in the application and have been reconsidered.

Response to Arguments
The arguments on pages 2-12 regarding the 35 U.S.C. 103 rejections of claims 1-4, 6-8, 13-15, and 18 based Radebaugh, Grieves, and Moore have been considered but are not persuasive.
First, on pages 3-4, Applicant argues that the 11/19/20 Office Action fails to address the amended claims, and instead merely repeats the previous rejection. In particular, on page 4, Applicant argues “In summary, the Section 103 rejection of the independent claims in the current Office Action is identical to the prior, November 21, 2018 Office Action from which an appeal was filed, except a third reference has been added in this Office Action as allegedly disclosing several features recited in the independent claims - notwithstanding the claim changes made in the prior response.” (Emphasis added). Applicant is correct that the rejection adds a third reference. For instance, page 5 of the November 21, 2018 Office Action from which an appeal was filed states that claims 1-4, 6-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radebaugh in view of Grieves. By contrast, page 3 of the Office Action 11/19/20 states that claims 1-4, 6-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radebaugh in view of Grieves, in further view of Moore. In other words, the Radebaugh-Grieves rejections were updated by adding Moore in order to address Applicant’s 10/05/20 claim amendments. Applicant’s repeated assertions on pages 3 and 4 that the office action has not considered the claims as amended, only analyzes the old claim set, merely copied the rejection from the old office action, and has not given Applicant a full and fair hearing of the claims on their merits, are unsupported by any evidence and are plainly false.
Next, Applicant argues on pages 4-11 that the combination of Radebaugh and Grieves fails to teach certain elements of claim 1, repeating many arguments from the Appeal Brief 05/24/19 and Reply Brief 07/08/19, each of which were considered to be unpersuasive by the PTAB. These arguments have again been considered by the examiner and remain unpersuasive. As the PTAB decision 08/02/20 states, “… we agree with the Examiner and determine that the combined teachings and suggestions of Radebaugh and Grieves teach an expressive keyboard comprising an alpha-numeric keyboard and a plurality of emoji and/or punctuation objects that are used to apply a desired expressive effect to the received textual input.” Applicant admits on page 5 that “…The PTAB Decision, on pages 2-10, discusses the rejection of independent claims 1, 13, and 18 and sustains the rejections of the November 21, 2018 Office Action under Section 103”, yet Applicant continues to argue that the Radebaugh-Grieves combination is deficient because each reference individually does not contain each of Applicant’s claim limitations. For instance, Applicant argues on page 8 that amended claim 1 has been amended to recite emoji objects, not expressive operators, however, as noted by the PTAB Decision above, and plainly evidenced by Grieves elements such as “emoji picker, [0037]”, Grieves is considered to disclose “emoji objects”. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, on page 11, Applicant asserts “The Moore reference describes a method and system for providing text to speech and speech to text conversions/translations through voice over internet emoticons to received textual input”. Applicant’s assertion is incorrect that the office action relies upon Moore to each “expressive keyboard” or “emoji objects”; these are taught by Grieves, which is clearly stated by the rejection; “Grieves discloses displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard (Fig 3, element 302) for receiving textual input and a plurality of emoji objects (emoji picker, [0037], Fig 3, Fig 8); displaying on the expressive keyboard a set of a plurality of expressive operators, based on linguistic properties of the received textual input (Fig 3, [0035], based on "running late be", the emojis "home" and "happy" are displayed); and selecting, by a user, at least one of the displayed plurality of expressive operators (emojis are selected using the touch screen, [0025]).” Office Action 11/19/20, page 4. Again, one cannot show nonobviousness by 
The remaining arguments on pages 11 and 12 regarding independent claims 13 and 18, as well as rejected dependent claims 2-4, 6-8, and 14-15 are  similar to those addressed above, and are not persuasive for at least the reasons already explained above documents. 
Finally, it is worth noting that dependent claims 9-12, 16, 17, 19, and 20 were indicated allowable subject matter in the examiner’s very first action on the merits 10/04/17, and have never been rejected in the lengthy prosecution history of this application, which now includes rejecting the other pending claims six times as well as one appeal. Applicant is encouraged to amend the independent claims to include all limitations of any of these claims, which would be accepted after-final and result in allowance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radebaugh (2014/0067397) in view of Grieves et al. (2015/0100537), in further view of Moore et al. (2011/0202347).


Consider claim 1, Radebaugh discloses a computer-implemented method for generating expressive content comprising: receiving textual input and a plurality of expressive operators for selectively applying an emotional tone or a vocal sound effect associated with each of the plurality of expressive operators to received textual input (e.g. “Not doing much tonight, you? :(”. Fig 1A); receiving textual input (e.g. “Not doing much tonight, you? :(”. Fig 1A); selecting, by a user, at least one of the plurality of expressive operators (choosing a smiley face or angry face, Abstract, input by a user using keyboard, [0057]); in response to receiving the selection of at least one of an expressive operator, identifying a predefined set of one or more prosody attributes or vocal sound effects associated with the selected expressive operator (“<sad> </sad>, Fig 1A); combining the associated predefined set of prosody attributes or the vocal sound effect with the received textual input (Tagged text, Fig 1A); and outputting the combined set of prosody attributes or the vocal sound effect and textual input to a speech generation engine for generating expressive synthesized speech (reading out in a sad voice, Fig 1A).
Radebaugh does not specifically mention displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard for receiving textual input and a plurality of emoji objects; displaying on the expressive keyboard a set of the plurality of expressive operators, based 
Grieves discloses displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard (Fig 3, element 302) for receiving textual input and a plurality of emoji objects (emoji picker, [0037], Fig 3, Fig 8); displaying on the expressive keyboard a set of a plurality of expressive operators, based on linguistic properties of the received textual input (Fig 3, [0035], based on “running late be”, the emojis “home” and “happy” are displayed); and selecting, by a user, at least one of the displayed plurality of expressive operators (emojis are selected using the touch screen, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh by displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard for receiving textual input and a plurality of emoji objects; displaying on the expressive keyboard a set of the plurality of expressive operators, based on linguistic properties of the received textual input; and selecting, by a user, at least one of the displayed plurality of expressive operators in order to reduce difficulty for users to use emoji, as suggested by Grieves ([0003]).
Radebaugh and Grieves do not specifically mention selectively applying a vocal sound effect associated with each of the plurality of emoji objects to received textual input; identifying a predefined vocal sound effect associated with the selected emoji object; combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech.
Moore discloses selectively applying a vocal sound effect associated with each of a plurality of emoticons to received textual input (text-to-speech module 72 may employ special-purpose dictionaries that list the proper equivalents for performing conversion, such as an emoticon to a sound effect, [0104-0105]); identifying a predefined vocal sound effect associated with the selected emoticon (using special-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh and Grieves by selectively applying a vocal sound effect associated with each of the plurality of emoji objects to received textual input; identifying a predefined vocal sound effect associated with the selected emoji object; combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech in order to increase user convenience, as suggested by Moore ([0185]).


Consider claim 13, Radebaugh discloses a system for generating expressive content, the computing device comprising: at least one processing device (processor 142, Fig 5); and at least one computer readable data storage device storing instructions (memory 141, Fig 5) that, when executed by the at least one processing device, cause the computing device to provide an expressive synthesized speech system, the expressive synthesized speech system operative to: receive textual input and a plurality of expressive operators for selectively applying an emotional tone or a vocal sound effect associated with each of the plurality of expressive operators to received textual input (e.g. “Not doing much tonight, you? :(”. Fig 1A); receive textual input (e.g. “Not doing much tonight, you? :(”. Fig 1A); select, by a user, at least one of the plurality of expressive operators (choosing a smiley face or angry face, Abstract, input by a user using keyboard, [0057]); in response to receiving the selection of at least one of an expressive operator, identify a predefined set of one or more prosody attributes or vocal 
Radebaugh does not specifically mention displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard for receiving textual input and a plurality of emoji objects; displaying on the expressive keyboard a set of the plurality of expressive operators, based on linguistic properties of the received textual input; and selecting, by a user, at least one of the displayed plurality of expressive operators.
Grieves discloses displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard (Fig 3, element 302) for receiving textual input and a plurality of emoji objects (emoji picker, [0037], Fig 3, Fig 8); displaying on the expressive keyboard a set of a plurality of expressive operators, based on linguistic properties of the received textual input (Fig 3, [0035], based on “running late be”, the emojis “home” and “happy” are displayed); and selecting, by a user, at least one of the displayed plurality of expressive operators (emojis are selected using the touch screen, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh by displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard for receiving textual input and a plurality of emoji objects; displaying on the expressive keyboard a set of the plurality of expressive operators, based on linguistic properties of the received textual input; and selecting, by a user, at least one of the displayed plurality of expressive operators in order to reduce difficulty for users to use emoji, as suggested by Grieves ([0003]).

Moore discloses selectively applying a vocal sound effect associated with each of a plurality of emoticons to received textual input (text-to-speech module 72 may employ special-purpose dictionaries that list the proper equivalents for performing conversion, such as an emoticon to a sound effect, [0104-0105]); identifying a predefined vocal sound effect associated with the selected emoticon (using special-purpose dictionary, [0106]); combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech (speech and sound effects, [0103] is output using text-to-speech synthesis, [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh and Grieves by selectively applying a vocal sound effect associated with each of the plurality of emoji objects to received textual input; identifying a predefined vocal sound effect associated with the selected emoji object; combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech for reasons similar to those for claim 1.

Consider claim 18, Radebaugh discloses a computer readable storage device including computer readable instructions (memory 141, Fig 5), which when executed by a processing unit is operative to: receive textual input and a plurality of expressive operators for selectively applying an emotional tone or 
Radebaugh does not specifically mention displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard for receiving textual input and a plurality of emoji objects; displaying on the expressive keyboard a set of the plurality of expressive operators, based on linguistic properties of the received textual input; and selecting, by a user, at least one of the displayed plurality of expressive operators.
Grieves discloses displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard (Fig 3, element 302) for receiving textual input and a plurality of emoji objects (emoji picker, [0037], Fig 3, Fig 8); displaying on the expressive keyboard a set of a plurality of expressive operators, based on linguistic properties of the received textual input (Fig 3, [0035], based on “running late be”, the emojis “home” and “happy” are displayed); and selecting, by a user, at least one of the displayed plurality of expressive operators (emojis are selected using the touch screen, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh by displaying an expressive keyboard, wherein the expressive keyboard includes an alpha-numeric keyboard for receiving textual input and a 
Radebaugh and Grieves do not specifically mention selectively applying a vocal sound effect associated with each of the plurality of emoji objects to received textual input; identifying a predefined vocal sound effect associated with the selected emoji object; combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech.
Moore discloses selectively applying a vocal sound effect associated with each of a plurality of emoticons to received textual input (text-to-speech module 72 may employ special-purpose dictionaries that list the proper equivalents for performing conversion, such as an emoticon to a sound effect, [0104-0105]); identifying a predefined vocal sound effect associated with the selected emoticon (using special-purpose dictionary, [0106]); combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech (speech and sound effects, [0103] is output using text-to-speech synthesis, [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh and Grieves by selectively applying a vocal sound effect associated with each of the plurality of emoji objects to received textual input; identifying a predefined vocal sound effect associated with the selected emoji object; combining the identified vocal sound effect with the received textual input; and outputting the combined set of the vocal sound effect and the received textual input to a speech generation engine for generating expressive synthesized speech for reasons similar to those for claim 1.

Consider claim 2, Radebaugh discloses punctuation objects illustrative of an emotion (e.g. “Not doing much tonight, you? :(”. Fig 1A). 
Radebaugh does not specifically mention displaying the plurality of punctuation objects. 
Grieves implies, or at least suggests displaying the expressive keyboard comprises displaying a plurality of punctuation objects (Emoji as used herein refer to … emoticons, [0001], Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh such that displaying the expressive keyboard comprises displaying a plurality of punctuation objects for reasons similar to those for claim 1.

Consider claim 3, Radebaugh does not, but Grieves discloses displaying a plurality of emoji objects for providing a visual effect associated with a selected emoji object (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh by displaying a plurality of emoji objects for providing a visual effect associated with a selected emoji object for reasons similar to those for claim 1.

Consider claim 4, Radebaugh does not, but Grieves discloses in response to a selection of an emoji object: identifying a visual effect associated with the selected emoji object; and outputting the visual effect to a visualization generation engine for generating an expressive display of the visual effect (upon selection of input, using the display to generate the emoji on screen 126, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh by in response to a selection of an emoji object: identifying a visual effect associated with the selected emoji object; and outputting the visual 

Consider claim 6, Radebaugh discloses combining the associated predefined set of prosody attributes with the received textual input comprises applying at least one of pause length, pitch, speed, and emphasis properties to the received textual input (intonation, speed, etc., Abstract).
Radebaugh and Grieves do not specifically mention the identified vocal sound effect.
Moore discloses an identified vocal sound effect (text-to-speech module 72 may employ special-purpose dictionaries that list the proper equivalents for performing conversion, such as an emoticon to a sound effect, [0104-0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh and Grieves by including an identified vocal sound effect for reasons similar to those for claim 1.

Consider claim 7, Radebaugh discloses combining the vocal sound effect with the received textual input comprises combining a vocal sound effect selected from a group comprised of: a laugh; a sarcastic scoff; a sharp breath in; a disgusted "ugh" sound; an angry "argh" sound; and one or more user-provided sound effects (laughs, [0034]).

Consider claim 8, Radebaugh does not, but Grieves implies, or at least suggests displaying the expressive keyboard comprises displaying a plurality of punctuation objects (“&123” suggests other punctuation such as “!” available, ,“.”, Fig 3).


Consider claim 14, Radebaugh does not, but Grieves discloses one or more of the plurality of emoji objects has an associated visual effect; and in response to a selection of an emoji object, the expressive synthesized speech system is further operative to: identify a visual effect associated with the selected emoji object; and output the visual effect to a visualization generation engine for generating an expressive display of the visual effect (upon selection of input, using the display to generate the emoticon on screen 126, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh such that one or more of the plurality of emoji objects has an associated visual effect; and in response to a selection of an emoji object, the expressive synthesized speech system is further operative to: identify a visual effect associated with the selected emoji object; and output the visual effect to a visualization generation engine for generating an expressive display of the visual effect for reasons similar to those for claim 1.

Consider claim 15, Radebaugh discloses in combining the associated predefined set of prosody attributes with the received textual input, the expressive synthesized speech system is operative to apply at least one of pause length, pitch, speed, and emphasis properties to the received textual input (intonation, speed, etc., Abstract).
Radebaugh and Grieves do not specifically mention the identified vocal sound effect.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh and Grieves by including an identified vocal sound effect for reasons similar to those for claim 1.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Radebaugh (2014/0067397) in view of Grieves et al. (2015/0100537), in further view of Moore et al. (2011/0202347), in further view of Liu et al. (2017/0083506).

Consider claim 5, Radebaugh, Grieves, and Moore do not, but Liu discloses displaying the plurality of emoji objects comprises: determining a set of emoji objects to display based on data associated with a user's emotional state, wherein the set includes emoji objects associated with an emotion corresponding to the user's emotional state; and displaying the set of emoji objects (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Radebaugh, Grieves, and Moore by determining a set of emoji objects to display based on data associated with a user's emotional state, wherein the set includes emoji objects associated with an emotion corresponding to the user's emotional state; and displaying the set of emoji objects in order to assist with interpretation of the text, as suggested by Liu ([0001]).
Allowable Subject Matter
Claims 9-12, 16, 17, 19, and 20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                   02/23/21